Citation Nr: 0327508	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  01-05 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO). The November 1999 rating decision denied 
the veteran a disability evaluation in excess of 70 percent 
for his PTSD.   The veteran's claims file was subsequently 
transferred to the Baltimore, Maryland RO.

In addition, the veteran, in an August 2001 statement, 
appears to have raised a claim for an increased disability 
evaluation for his service-connected central disc herniation 
with low back pain.  However, the record does not reflect any 
further development of this issue, or final adjudication on 
this matter.  Therefore, this issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's PTSD has been productive of social and 
occupational impairment so severe as to render him unable to 
obtain and retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation for his PTSD does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his PTSD should be assigned a higher disability 
evaluation because he is depressed, socially isolated, and 
unemployable.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant an 
increased disability evaluation, as well as provided a 
detailed explanation of why the requested benefit was not 
granted.  In addition, the rating decision, statement of the 
case, and supplemental statement of the case included the 
criteria for granting an increased disability evaluation, as 
well as other regulations pertaining to his claim.   The 
Board acknowledges that RO failed to notify the veteran of 
the provisions of the VCAA, the kind of information needed 
from him, and what he could do to help his claim, as well as 
the VA's responsibilities in obtaining evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence VA would attempt to 
obtain).  However, given the favorable determination by the 
Board, remand for notice of these provisions of the VCAA is 
unnecessary.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded a VA examination and a 
hearing before the undersigned Veterans Law Judge.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection for PTSD in a 
June 1998 rating decision.  A 50 percent disability 
evaluation was assigned, effective August 1997.  In February 
1999, following receipt of VA medical records and a VA 
examination report, the RO issued another rating decision, 
increasing the veteran's disability evaluation to 70 percent, 
also effective August 1997.  The veteran filed a claim for an 
increased disability evaluation for his PTSD in April 1999.  
A November 1999 rating decision, issued by the RO, confirmed 
and continued the veteran's 70 percent disability evaluation 
for his PTSD.  The veteran filed a notice of disagreement in 
November 2000, and the RO issued a statement of the case in 
May 2001.  The veteran perfected his appeal in June 2001.

The pertinent evidence of record consists of VA medical 
records, a VA examination report, a private psychiatric 
records, and the veteran's testimony before the undersigned 
Board member.

April 1998 VA treatment records state that the veteran 
attended PTSD group therapy, where anger management, feelings 
of hopelessness, and homicidal ideation were discussed.

May 1998 VA medical records state that the veteran had been 
diagnosed with PTSD and depression, and that the veteran was 
enrolled in counseling.  The veteran reported that he was 
married, with two children living at home, and complained of 
flashbacks from his experiences in Vietnam and that he only 
slept 5 hours per night.  Upon mental status examination, he 
was alert, oriented, and cooperative, with normal speech and 
a flat affect.

According to July 1998 VA treatment notes, the veteran 
reported feeling more depressed than usual and frustrated at 
work.  Anger management and coping skills were discussed and 
the treating provider indicated that she wrote a letter to 
the veteran's supervisor requesting increased scheduled 
breaks due to the veteran's chronic pain and 
"neuropsychological deficits", including memory and 
concentration difficulties.  Treatment notes indicated that 
the veteran reported that his memory difficulties began after 
a 1994 head injury.

An August 1998 VA treatment note indicates that the veteran 
was discharged from individual therapy for his PTSD.  The 
veteran discussed his anger with regard to the post office at 
which he worked and with regard to his relationship with his 
wife.  Continued marital counseling and sobriety maintenance 
were recommended.  Other VA treatment note indicates that the 
veteran attended a weekly PTSD support group, that the 
veteran complained of frustration with his job and of 
"wanting to 'blow up' the post office" where he works.  He 
denied suicidal ideation and his stressors were listed as his 
job, his relationship with his wife, and his ailing parents.  
The veteran, during his therapy sessions, discussed concerns 
with his job and possible coping mechanisms, his tendency to 
"disconnect" from his emotions and how to reconnect, and 
his fears of losing control.

A September 1998 VA couples' counseling treatment note 
indicates that the veteran and his wife had improved 
communication.  The veteran complained of continued serious 
anxiety with related insomnia, irritability, and emotional 
numbness.  Another September 1998 VA medical record shows 
that the veteran reported having intrusive memories, intense 
anxiety, anger, and muscle tension.  There was no evidence of 
suicidal ideation or violent intent.

A December 1998 VA Partial Hospitalization Program treatment 
plan states that the veteran was diagnosed with PTSD and 
depression, and had been recently hospitalized for depression 
and suicidal and homicidal ideation with regard to his 
stepdaughter.  He stated that he only had suicidal ideation 
because he would rather commit suicide than go to jail for 
killing his stepdaughter.  He reported improved sleep and 
appetite since his hospitalization.  He reported that he 
spent his time at home with friends, but still experienced 
midday fatigue and difficulty concentrating.  He denied 
symptoms of anxiety and mania, but described himself as a 
"worrier" and related that he occasionally had auditory 
hallucinations.  He also reported experiencing flashbacks and 
nightmares, as well as hypervigilance.  He also related that 
he worked for the U.S. Postal Service from 1987 until 1998.  
Mental status examination showed that the veteran was well 
groomed and cooperative, with fair eye contact.  The rate, 
tone, and volume of his speech were normal, his mood was 
"ok", and his affect was restricted and congruent.  His 
thought process was linear and logical, and his thought 
content was negative for suicidal or homicidal ideation, 
visual, olfactory, tactile, or gustatory hallucinations, or 
ideas of reference.  His insight and judgment were fair and 
the provider noted that the veteran endorsed vague auditory 
hallucinations.  The diagnoses were PTSD and major depression 
and a Global Assessment of Functioning (GAF) score of 40 was 
assigned.  The provider noted that the veteran's depressive 
symptoms improved with medication.

A February 1999 VA discharge summary states that the veteran 
was diagnosed with prolonged PTSD and rule out major 
depression with psychotic features.  A GAF score of 25 was 
assigned.  Axis II, III, and IV diagnoses were narcissism and 
borderline traits, chronic pain and impotence, poor family 
support, and unemployment.  The veteran reported upon 
admission that he wanted to kill his stepdaughter.  He also 
reported suicidal ideation in the context of choosing suicide 
over jail if he killed his stepdaughter.  A history of PTSD 
and depression was noted, as was a recent hospitalization for 
suicidal and homicidal ideation and depression.  The 
discharge summary indicates that after the December 1998 
hospitalization, the veteran was placed in a partial 
hospitalization program, which he attended regularly.   The 
veteran related that he had fitful sleep and complained of 
difficulty concentrating, midday fatigue, and anxiety attacks 
with restlessness, hot flashes, pacing, cold sweats, and 
confusion.  He also related that he spent his time at home 
with friends and that he had auditory hallucinations, which 
he was unable to describe.  He denied visual hallucinations, 
but admitted to flashbacks and nightmares of his Vietnam 
experiences, which worsened after a 1994 head injury.  He 
also denied ideas of reference or other psychotic symptoms.

Mental status examination showed that the veteran was well 
groomed with good hygiene.  His eye contact was fair and he 
was cooperative.  The veteran's speech was decreased rate, 
but normal volume and tone.  His mood was angry and his 
affect was restricted and congruent.  His thought process was 
logical and linear, but his thought content was significant 
for suicidal and homicidal ideation.  The veteran denied 
visual, auditory, tactile, or gustatory hallucinations, as 
well as ideas of reference.  His insight and judgment were 
fair.  During the course of his treatment, the veteran 
admitted that he had a problem with anger in general and that 
he had auditory hallucinations consisting of one voice 
calling out his name.  His sleep was unimpaired, despite his 
complaints of nightmares and flashbacks.

An April 1999 medical record from G. H. Bone, M.D. states 
that the veteran had been diagnosed with PTSD with 
schizoaffective symptoms in addition to lacunar infarction 
and cervical radiculopathy.  Dr. Bone also stated that the 
veteran's PTSD caused him "great difficulty in interpersonal 
interactions resulting in violent outbursts usually preceded 
by prolonged concealed anger."   The prognosis was poor for 
a complete recovery, as the veteran's symptoms fluctuated 
based on his job and/or personal stress.  Dr. Bone opined 
that the veteran was 100 percent disabled.

An August 1999 letter from Dr. Bone states that the veteran 
had been treated by his practice since August 1988 for PTSD, 
depression, and impotence.

The veteran was afforded a VA examination in September 1999.  
According to the examination report, the examining provider 
did not review the veteran's claims file.  The veteran 
reported a history of hospitalizations in December 1998 and 
January 1999 due to his PTSD and depression.  The veteran 
also reported a history of alcohol and drug abuse, ending in 
1987.  He related that he took medication for his depression 
and for sleep impairment.  The veteran also related that he 
was married, but that their relationship is not good, and 
that he had no friends outside other veterans at the 
hospital.  The veteran stated that he had not worked since 
1997 due to his PTSD and "its resulting impairment of his 
ability to handle stress, take direction, and cooperate with 
or trust coworkers."  He complained of depression, 
survivor's guilt, "excessive guilt at not being the 'head' 
of the family", and fear of hurting himself or others.  He 
stated that his sleep impairment was improved with 
medication, but that he had nightmares and intrusive thoughts 
related to his Vietnam experiences.  He also complained of 
hypervigilance, irritability to the point of self-isolation, 
and panic attacks about twice a month.  He denied any 
suicidal or homicidal thoughts since his January 1999 
hospitalization.  Mental status examination indicated that 
the veteran was alert, oriented, and cooperative, but was 
distressed at re-telling events from his service in Vietnam.  
The diagnosis was PTSD and a GAF score of 45 was assigned.   
The examiner opined that the veteran had a chronic mental 
disorder, which had a major, negative impact on his ability 
to have relationships, and compromised his ability to work 
due to sleep impairment, irritability, suspiciousness, and 
difficulty with authority.  The examiner also noted that the 
veteran's GAF score was related to his PTSD.

November 1999 VA treatment records state that the veteran was 
not suicidal or homicidal.  He reported flashbacks and 
nightmares, isolationism, insomnia, and anhedonia.  He also 
reported increased depression and that his home life was 
stable and improved since his stepdaughter moved out.  The 
impression was PTSD and major depression.

January 2000 treatment notes state that the veteran had 
severe anxiety, insomnia when not on medication, and 
"difficulty with interpersonal relationships severe enough 
to interfere with functioning [in an] occupation and with his 
marriage . . . ."  The veteran was noted as being very 
socially isolated.

An undated VA Confidential Psychiatric Summary states that 
the veteran had been diagnosed with PTSD and major 
depression.  The provider indicated that the veteran lived 
with his wife and daughter, but that his marriage was 
"stormy" and that the veteran was abusive emotionally and 
verbally.  His mental status was described as "[v]ery 
limited and unstable at times."  His appearance was 
characterized as usually neatly dressed, and his behavioral 
and psychomotor activity was characterized as overwhelmingly 
depressed or severely angered and filled with rage.  His 
speech was described as pressured, with a rapid rate and 
occasional incoherence.  He had mood swings from depressed to 
angry, and the veteran was described as "intense and unable 
to just relax."  He was chronically depressed and easily 
agitated, and had anxiety attacks and impulsivity.  His 
affective expression was sad to intense anger.  His behavior 
was threatening due to homicidal and suicidal thoughts and 
actions and the veteran reported hearing voices.  The 
provider also noted that the veteran had severe and 
repetitive thoughts concerning his military experience, and 
that he reported being paranoid, isolationist, and 
distrustful.  The examining provider noted that the veteran 
avoided stimuli associated with his Vietnam experiences, 
experienced numbing of general responsiveness, felt detached 
and estranged from others, and had a restricted affect, as 
well as hypervigilance, difficulty concentrating, 
irritability, and an exaggerated startle response.  His 
concrete thinking, impulse control, judgment, and memory were 
impaired.  He was considered socially isolated and had 
difficulty forming meaningful relationships.  The examining 
provider noted that the veteran's "return to formal or 
permanent employment [was] unlikely due to his fragile mental 
health status and . . . the severity and chronicity of his 
mental illness."

A May 2001 letter from a VA physician states that the veteran 
had been treated for severe PTSD since 1997 and that the 
veteran began receiving total medical disability from the 
U.S. Postal Service in 1998 due to physical and psychiatric 
disabilities.  The physician indicated that the veteran 
experienced anxiety, depression, and rage.  The physician 
also stated that the veteran was unable to cope with ordinary 
family and life stressors due to intrusive memories, 
irritability, insomnia, emotional avoidance, and social 
isolation.  She opined that the veteran was "totally 
disabled and unable to obtain or retain any form of 
employment."

An April 2003 letter from another VA physician states that 
the veteran experienced intrusive thoughts daily, nightmares, 
impaired sleep, dissociative episodes of depersonalization, 
marked agitation, mood lability, anxiety, emotional numbing, 
difficulty with intimacy, social isolation, irritability, 
inertia, feelings of guilt and hopelessness, obsessive 
rumination, memory impairment, difficulty concentrating, 
suicidal ideation, and refractory depression with dysphoria.  
The physician indicated that the severity of the veteran's 
symptoms adversely affected his social functioning and 
health, and noted that the veteran was unable to work.  He 
further opined that the veteran did not "appear employable 
now or in the foreseeable future."

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge.  According to the transcript, the veteran 
testified that he went to group therapy for PTSD weekly and 
to individual therapy with a psychiatrist about every two 
weeks.  He also testified that he had impaired sleep, 
nightmares, depression, suicidal and homicidal ideation, 
feelings of hopelessness, difficulty with his memory and with 
concentration, social isolation, and flashbacks.  He stated 
that he was married and had children, but that he did not 
have a close relationship with his children.  He also stated 
that his only friends were war veterans, and that he only saw 
them when he was at the VA.  He further testified that he 
stopped working for the U.S. Postal Service after 10 years 
and that he received disability payments due to "coping 
problems" from his PTSD.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2002).  The veteran's PTSD is 
currently assigned a 70 percent disability evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  For a 100 percent evaluation to be warranted, 
there must be total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD most closely approximates 
the criteria for a 100 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).

Upon reviewing the rating criteria in relation to the 
veteran's PTSD symptomatology, the Board finds that the 
veteran's disability is more severe than was evaluated and 
that a 100 percent disability evaluation is warranted under 
the rating criteria.   The objective medical evidence of 
record indicates that the veteran was totally and permanently 
impaired in his social and occupational functioning.  In this 
regard, the Board notes that the veteran's treating providers 
repeatedly indicated that the veteran's severe PTSD 
symptomatology of depression, anxiety, emotional numbness, 
impaired impulse control, and paranoid behavior, as well as 
nightmares, social isolation, insomnia, and difficulty 
concentrating, rendered the veteran unemployable.  
Furthermore, despite unimpaired thought processes and good 
hygiene and grooming skills, the veteran had increased anger, 
homicidal and suicidal ideation, a lack of interpersonal 
relationships, and a history of auditory hallucinations.  In 
addition, the Board observes that the VA examiners and 
physicians found that the veteran's PTSD significantly 
impaired his ability to function in any occupation or social 
relationship.  The Board places significant probative value 
on the opinions of the VA examiner and the veteran's VA 
physicians, which were based on consideration of the 
veteran's assertions and history, and an examination of the 
veteran.  As such, the Board finds that the veteran's PTSD 
more closely approximates a 100 percent disability evaluation 
under Diagnostic Code 9411. 

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a 
disability evaluation of 100 percent for PTSD under the 
rating criteria.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 100 percent disability evaluation for 
PTSD is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



